Citation Nr: 0603062	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
compound fracture, distal third, right tibia and fibula, with 
1 centimeter shortening of the right lower extremity.

2.  Entitlement to service connection for a right knee 
disorder, status post total knee arthroplasties, to include 
as secondary to service-connected compound fracture, distal 
third, right tibia and fibula, with 1 centimeter shortening 
of the right lower extremity.

3.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected 
compound fracture, distal third, right tibia and fibula, with 
1 centimeter shortening of the right lower extremity.

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
compound fracture, distal third, right tibia and fibula, with 
1 centimeter shortening of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which found that new and material evidence had not 
been received to reopen the previously denied claim of 
service connection for a left knee disorder, and denied 
service connection for right ankle, right knee, and low back 
disorders.

In November 2004, the Board determined that new and material 
evidence had been received regarding the left knee disorder, 
but that additional development was necessary to address the 
merits of both this and the other service connection claims 
on appeal.  As a preliminary matter, the Board finds that the 
November 2004 remand directives have been substantially 
complied with.  Further, the veteran's representative noted 
in statements dated in October 2005 and January 2006 that the 
remand contained specific instructions as to this 
development, the latter of which quoted the instructions in 
total.  However, the representative has not asserted that the 
development was deficient.  Accordingly, the Board concludes 
that a remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 2004, a transcript of 
which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran does not currently have a chronic right ankle 
disorder that is separate and distinct from his already 
service-connected disabilities of degenerative changes of the 
right foot and the fractured right tibia and fibula with leg 
shortening.

3.  The veteran's bilateral knee and low back disorders are 
not causally related to active duty, and did not develop 
secondary to his service-connected compound fracture, distal 
third, right tibia and fibula, with 1 centimeter shortening 
of the right lower extremity nor his service-connected 
degenerative changes of the right foot.


CONCLUSION OF LAW

Service connection is not warranted for a left knee disorder, 
a right ankle disorder, a right knee disorder, nor a low back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310, 4.14 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In accord with the holding of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004), the veteran was provided with notice 
prior to the initial adjudication of his claims by the July 
2002 rating decision.  Specifically, he was sent 
correspondence in September 2001 which noted he was seeking 
service connection as secondary to the service-connected 
right leg condition, informed him of what information and 
evidence he must submit, and what information and evidence 
will be obtained by VA.  Although this letter did indicate 
the veteran should identify any relevant evidence, the Board 
acknowledges that it did not expressly state that he should 
submit any evidence in his possession to VA.  However, prior 
to the Board's present adjudication of this case, he was sent 
correspondence in November 2004 and March 2005 which did 
indicate he should submit such evidence.  In addition, this 
correspondence reiterated VA's duty to assist, and addressed 
the requirements for a grant of service connection to include 
as secondary to a service-connected disability.  Moreover, 
the veteran has been provided with a copy of the appealed 
rating decision, the April 2003 Statement of the Case (SOC), 
and a September 2005 Supplemental SOC (SSOC), which provided 
him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, both the SOC and the SSOC included a summary of the 
relevant regulatory provisions of 38 C.F.R. § 3.159 detailing 
VA's duties to assist and notify.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file, to include 
records from the Social Security Administration (SSA), and 
were reviewed by both the RO and the Board in connection with 
the veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As noted in the Introduction, he 
had the opportunity to present testimony at a hearing before 
the Board.  The record also reflects that he was provided 
with an examination in this case, and that competent medical 
opinions were obtained addressing the etiology of the 
disabilities for which he is seeking service connection.  
Moreover, VA has assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
the April 2003 SOC and the September 2005 SSOC which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran's service medical records reflect that he 
sustained a fracture of the right tibia and fibula in 
February 1965 due to a motor vehicle accident, and that he 
received treatment therefor.  Service connection was 
subsequently established for this disability by a February 
1967 rating decision.  However, the service medical records 
do not indicate treatment for any problems regarding either 
knee, nor the low back.  Records, including those dated in 
June 1965, July 1965, November 1965, and February 1966, all 
refer to ankle problems resulting from the right tibia and 
fibula fracture, including limitation of motion.  In fact, 
the February 1966 records refer to the tibia and fibula 
fracture as an ankle fracture.  Nevertheless, on his August 
1966 separation examination, the veteran's feet, lower 
extremities, and spine were all evaluated as normal.

The Board notes that VA medical examinations conducted in 
December 1966 and April 1968 include findings regarding the 
right tibia and fibula fracture.  However, these examinations 
do not appear to contain findings of any other right ankle 
disorder, nor any disability of the right knee and/or low 
back.  Regarding the left knee, the Board notes while there 
was no mention of left knee problems on the December 1966 
examination, the veteran reported on the April 1968 
examination that it had come out of its joint in December 
1966 when he returned to his apprenticeship in carpentry and 
that he had continuous problems since that time.  The 
examiner concluded, in part, that the findings were 
consistent with split medial semi-lunar cartilage on the 
left.  

Records dated in January 1988 note complaints of right ankle 
and knee pain.  X-rays taken at that time of the right ankle 
showed a prominent talar break, as well as an old healed 
fracture deformity of the distal tibia and fibula.  
Subsequent records from November 1989 show an assessment of 
bilateral medial arthritis of the knees.  Further, the record 
reflects he has had total replacement of both knees.  In 
addition, records dated in 2004 note treatment for low back 
pain, and the record reflects findings of degenerative joint 
disease of the lumbar spine.

With regard to the long evidentiary gap in this case between 
active service and the first competent medical findings of 
the claimed disabilities, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective findings in the competent 
medical evidence of the claimed disabilities is itself 
evidence which tends to show that these disabilities did not 
have their onset in service or for many years thereafter. 

Moreover, no competent medical evidence appears to be of 
record which relates these disabilities to active service, 
nor does the veteran contend otherwise.  Rather, he contends 
that he developed an additional right ankle disorder, as well 
as bilateral knee and low back disorders, due to the service-
connected right tibia and fibula fracture, with 1 centimeter 
shortening of the right lower extremity.  As detailed below, 
there is competent medical evidence both in support and 
against this contention.

Following the April 1968 VA examination, a special VA 
Orthopedic Staff Conference of four VA physicians was 
conducted to determine the relationship, if any, between the 
veteran's service-connected right lower extremity disability, 
and the left knee torn cartilage disorder.  As noted by a May 
1968 statement, upon a review of the record, the VA physician 
staff conference was of the medical opinion that there was, 
"absolutely no causal relationship between this man's 
service-connected right leg disability and his left knee 
condition."

A February 2000 report from J. L. O., M.D. (hereinafter, 
"Dr. O") noted traumatic arthritis in the right ankle 
(which is presently on appeal and not service-connected) and 
"hindfoot" (service connection was granted in the July 2002 
rating decision for degenerative changes of the right foot) 
and stated that this seemed to be aggravating his right knee.  
In the same report, Dr. O stated that the leg length 
discrepancy and other factors have likely contributed to 
arthritis of the right ankle.

A February 2002 VA examination in which the examiner stated, 
in part, that the right ankle range of motion was quite good, 
and that X-rays indicated that the veteran did not have 
significant degenerative changes of the right ankle.  
Regarding the knees, the examiner noted that the veteran had 
severe degenerative changes of both knees, and subsequently 
underwent bilateral total knee arthroplasty with the first in 
1993 and the second on the right in 2000.  As to whether or 
not the shortening of the tibia/fibula and fracture would 
have directly caused his degenerative changes, the examiner 
thought this was unlikely.  Further, he also thought it was 
extremely unlikely that the left knee and low back disorders 
were directly caused by the right tibia/fibula fracture.  In 
fact, with respect to the low back, the examiner opined that 
the current disorder was more likely because of the veteran's 
age genetics and other factors.  The examiner provided a 
rationale in support of these opinions.  Moreover, the 
examiner concluded by stating it was his opinion that the 
veteran's right tibia/fibula fracture had not caused or 
aggravated his ankle pain, bilateral knee arthritis, or low 
back arthritis.

In a November 2002 statement, E. S. B., M.D. (hereinafter, 
"Dr. B") opined that it was "conceivable that as a result 
of the leg length discrepancy, some of [the veteran's] lumbar 
spondylitic changes have developed due to mechanical loading 
. . .."  Thereafter, in April 2004, Dr. B stated that "it is 
very possible that the leg length discrepancy as a result of 
the fracture put undue force on [the veteran's] spine and 
caused the associated degenerative abnormalities especially 
at L5-S1."  However, in a prior July 2002 report, Dr. B 
stated that the veteran's gait and station were normal and 
that he walked without a limp, which tends to undermine the 
opinions presented in support of the veteran's claim.

Another April 2004 statement from J. L., the physical 
therapist, indicated that the alteration of the veteran's 
gait "would contribute to increased stress, both at the knee 
joint as well as in the low back."

In order to resolve the contrary medical evidence, the Board 
remanded the case in November 2004 to obtain a medical 
opinion that addressed the etiology of the claims 
disabilities, to include whether they were secondary to the 
service-connected fracture of the right tibia and fibula with 
leg length shortening and/or the service-connected 
degenerative changes of the right foot.  Further, additional 
records were to be obtained, including copies of the February 
2002 X-rays referred to by the VA examiner, and a 
determination was to be made as to whether the veteran did in 
fact have arthritis of the right ankle.

In accord with the Board's remand directives, a VA medical 
opinion was obtained in April 2005 based upon review of the 
medical records, with particular attention to the February 
2002 VA examination.  As this clinician's conclusions were 
based upon a review of all evidence of record, including that 
summarized above, the Board finds that the opinions expressed 
regarding the etiology of the claimed disabilities are 
entitled to the most weight in this case because they are 
based on the most accurate and complete picture of the 
veteran's medical history.  Moreover, no competent medical 
evidence has since been submitted which expressly refutes the 
April 2005 VA medical opinion or the rationale for the 
clinician's conclusions.

The clinician who promulgated the April 2005 opinion noted, 
in part, the findings of the February 2002 X-ray report, and 
that he had reviewed these films with another clinician from 
radiology, and that there was no degenerative joint disease 
of the ankle.  Moreover, the clinician maintained that the 
arthritis was of the foot, not the ankle.  Consequently, it 
does not appear he has a current right ankle disorder for 
which service connection can be established.  See 38 U.S.C.A. 
§§ 1110, 1131; see also Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In view of the foregoing, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran currently has right ankle arthritis.  

Regarding the back degenerative joint disease, the April 2005 
VA clinician opined that it was not as likely as not related 
to the 1 cm shortening of the right lower extremity as this 
minimal shortening was not associated with significant gait 
abnormality.  The clinician acknowledged that leg length 
discrepancy could be associated with mechanical back pain 
that resolved with a shoe insert or shoe build up to 
compensate for the discrepancy.  However, it did not cause 
degenerative joint disease of the spine unless there was a 
marked gait abnormality.  It was also the clinician's opinion 
that the veteran's back condition was not made worse or 
aggravated by his leg length discrepancy or degenerative 
changes of the foot.  

With respect to the right foot, the April 2005 VA clinician 
noted that, per the 2002 history, the veteran did not have 
problems with this until about 5 years prior to that 
examination.  However, his degenerative joint disease of both 
knees was severe prior to that.  Moreover, talonavicular 
arthritis (the foot) was not known to cause or aggravate 
degenerative joint disease of the knees.  In addition, minor 
leg length discrepancies were not associated with 
degenerative joint disease of the knees.  Thus, it was the 
clinician's opinion that the veteran's bilateral knee 
arthritis was not caused or aggravated by his leg length 
discrepancy or degenerative change of the foot.

Based upon the foregoing, the Board must conclude that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's current bilateral knee disorders, 
and low back disorder, were caused and/or aggravated by a 
service-connected disability to include the right tibia and 
fibula fracture with leg shortening nor the degenerative 
changes to the right foot.  As no evidence is otherwise of 
record which would relate these disabilities to service, 
service connection must be denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
service connection claims, and that the benefits sought on 
appeal must be denied.  As the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a left knee disorder, 
to include as secondary to service-connected compound 
fracture, distal third, right tibia and fibula, with 1 
centimeter shortening of the right lower extremity, is 
denied.

Entitlement to service connection for a right knee disorder, 
status post total knee arthroplasties, to include as 
secondary to service-connected compound fracture, distal 
third, right tibia and fibula, with 1 centimeter shortening 
of the right lower extremity, is denied.

Entitlement to service connection for a right ankle disorder, 
to include as secondary to service-connected compound 
fracture, distal third, right tibia and fibula, with 1 
centimeter shortening of the right lower extremity, is 
denied.

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected compound fracture, 
distal third, right tibia and fibula, with 1 centimeter 
shortening of the right lower extremity, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


